[Cite as State v. To, 2019-Ohio-1795.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                      No. 18AP-751
v.                                                :                (C.P.C. No. 03CR-0580)

Bang To,                                          :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :


                                            D E C I S I O N

                                         Rendered on May 9, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Kura, Wilford & Schregardus Co., L.P.A., and
                 Sarah M. Schregardus, for appellant. Argued: Sarah M.
                 Schregardus.

                   APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} Prefatory note—this timeline may provide a useful reference in connection
with the following discussion of defendant-appellant Bang To's appeal from the trial
court's denial of his Civil Rule 60(B) motion:
                 November 3, 2003 – Bang To pleads guilty to two counts of
                 trafficking in cocaine as third-degree felonies, one count of
                 cocaine trafficking as a fourth-degree felony, and one fourth-
                 degree felony count of cocaine possession. His plea form
                 states that he is not a citizen of the United States.

                 January 14, 2004 – The trial court adopts the agreed
                 sentence recommendation and sentences Mr. To to three
                 years and six months in prison, with 18 months of that time
                 mandatory and an understanding that the state would not
                 object to judicial release after that period.
No. 18AP-751                                                                            2

              August 24, 2005 – The trial court grants judicial release,
              allowing Mr. To to leave prison.

              July 27, 2010 – Mr. To's period of probation ends.

              October 20, 2017 – Through counsel, Mr. To files a Motion
              to Vacate Plea and Conviction on the ground that he had not
              properly been advised of the potential consequences of his
              conviction on his immigration status; he cites Padilla v.
              Kentucky, 559 U.S. 356 (2010), and R.C. 2943.031 (enacted
              1989).

              October 31, 2017 – Mr. To executes the affidavit referenced
              variously in his motion of 11 days earlier as an unidentified
              attachment, as Exhibit B, and as Exhibit C.

              November 6, 2017 – The state files its memorandum
              opposing Mr. To's motion to withdraw his guilty plea.
              Beginning on the first page of its memorandum, the state
              underscores that Mr. To had attached no exhibits to his
              motion.

              February 5, 2018 – Having received no further filings in the
              matter, the trial court denies Mr. To's motion to vacate.

              April 18, 2018 – Mr. To through different counsel files a
              Motion for Relief Under Civ.R. 60(B) seeking to provide the
              purported attachments to his October 20, 2017 motion to
              vacate and have the trial court reconsider that matter. On
              review of the filings, the trial court denies the 60(B) motion
              on August 28, 2018.

       {¶ 2} This case comes to us as an appeal from the trial court's decision denying
defendant-appellant Bang To's Motion for Relief Under Civil Rule 60(B) that sought to
have that court revisit on a supplemented record its judgment denying Mr. To's earlier
motion to vacate a plea and conviction. A brief procedural history and reference to the
surrounding legal landscape therefore seems in order.
Facts and Legal Backdrop
       {¶ 3} Back in 2003, Mr. To pleaded guilty to various charges of trafficking in
cocaine and a related possession count. He served about a year and a half in prison before
gaining judicial release in 2005.
No. 18AP-751                                                                                3

       {¶ 4} In 2017, now concerned that his drug trafficking record could adversely
affect his immigration status, he filed a motion to vacate his plea and conviction on the
ground that he had not been properly cautioned on the effect the conviction could have
regarding possible deportation, exclusion from admission to the United States, or
naturalization here. Although he raised a federal constitutional claim under a United
States Supreme Court case from 2010 that had been held not to be retroactive to
sentences imposed before that decision issued, compare Padilla v. Kentucky, 559 U.S.
356 (2010), with Chaidez v. United States, 568 U.S. 342 (2013), he also asserted an
independent state statutory right under R.C. 2943.031.
       {¶ 5} On its face, that statute might appear to provide bright-line instruction that
under certain circumstances, a court before accepting a plea from someone who does not
certify that he is a U.S. citizen must "address the defendant personally" and advise him in
specific, statutorily formulated terms that conviction may result in deportation, exclusion,
or denial of naturalization: "the court shall set aside the judgment and permit the
defendant to withdraw a plea of guilty * * * if * * * the court fails to provide the defendant
the [required] advisement." R.C. 2943.031(A), (B) & (D). "In the absence of a record that
the court provided the advisement * * *, the defendant shall be presumed not to have
received the advisement." R.C. 2943.031(E).
       {¶ 6} The Supreme Court of Ohio has elaborated on the statute and developed a
multi-factor balancing inquiry to determine whether a trial court has abused its discretion
in denying a motion to withdraw. "As one of many factors underlying the trial court's
exercise of discretion in considering the motion to withdraw, timeliness of the motion
[relative to the date of conviction] will be of different importance in each case, depending
on the specific facts." State v. Francis, 104 Ohio St.3d 490, 2004-Ohio-6894, ¶ 42.
Moreover, "[a]s one of the showings that must be made to prevail on an R.C. 2943.031(D)
motion, a defendant must demonstrate that he or she was prejudiced by the trial court's
alleged failure to comply," and while the statutory language is "crystal clear in supplying
the specific language" of the advisement formulation, a "substantial-compliance
approach" obtains. Id. at ¶ 45-46. But see id. at ¶ 59 (Moyer, J., dissenting) ("I disagree
with this holding because it violates the plain language of R.C. 2943.031(D)").
       {¶ 7} Mr. To, through counsel, relied heavily on that statute in his motion to
vacate, which referenced an "affidavit in support attached hereto and incorporated here."
No. 18AP-751                                                                               4

(Oct. 20, 2017 Mot. to Vacate Plea at 1.) His memorandum in support of that motion
mentioned three attachments: an "Exhibit A, transcript of [plea] proceedings of
November 3, 2003 attached hereto," id. at 2; an "Exhibit B, Journal Entry, of November 3,
2003 [the date of the plea] attached hereto," id.; and statements of Mr. To, referenced
first as an untitled document "attached hereto and incorporated herein," id., then as "Ex
B, Affidavit of Bang To, attached hereto," id. at 3; and finally as "Exhibit C," id. at 5. No
such documents actually were attached to the filing.
       {¶ 8} The state opposed Mr. To's motion to withdraw his plea, noting that some
14 years had elapsed since he was convicted and that his probation had ended seven years
ago. The state also pointed up that: "To's motion also cites 'Ex. B,' which he describes as
To's affidavit. However, there are no exhibits or any other documents attached to To's
motion." (Nov. 6, 2017 Memo. Contra Mot. to Withdraw Guilty Plea at 1-2.) The state
reiterated that "To has not provided any transcript," and observed that "To fails to show
that he did not subjectively understand * * * [and] that he would have insisted on going to
trial had he been advised" pursuant to statute. Id. at 2.
       {¶ 9} Mr. To did not then seek to rectify any failure to have attached documents.
He filed no reply and made no other filing in support of his motion to vacate.
       {¶ 10} In the fullness of time, some three months after the state had filed its
opposition to Mr. To's motion to vacate, the trial court denied that motion. (Feb. 5, 2018
Decision & Entry.) After noting that Padilla was inapplicable as without retroactive effect,
the judge turned to R.C. 2943.031. Reciting the statutory language, the judge noted that
"the Court must proceed under the presumption that the [immigration-related]
advisement was not given." Id. at 3. The judge quoted this court, as governed by Francis,
observing that "the trial court, in its discretion, may take into account many factors,
including timeliness and prejudice * * * '[S]ubsumed within timeliness is the prejudice to
the state in terms of stale evidence and unavailability of witnesses.' " Id. at 3-4, quoting
State v. Walker, 10th Dist. No. 15AP-1107, 2017-Ohio-511, ¶ 21           (internal citations
omitted).
       {¶ 11} The trial court found the motion to vacate inexplicably untimely, and
prejudicial to the state. Id. at 4. "In the more than thirteen years that have passed
between the finality of the conviction and the filing of this Motion, it is likely that the
state's evidence has been destroyed, as the underlying charges were drug related, and any
No. 18AP-751                                                                                 5

witnesses would be unavailable. The Court finds that the state would be prejudiced in
recreating a case to prosecute, given the passage of time which has occurred." Id. at 4-5.
       {¶ 12} Further, noting that "no exhibits have been filed in support of the instant
Motion," the trial court found that "Defendant failed to provide any evidence that he is
facing exclusion * * * or denial of naturalization." Id. at 5. And, finding that "the plea
agreement benefitted the Defendant," and given "the lack of any exhibits or supporting
evidence," he concluded that "Defendant has not demonstrated prejudice" that is a
precondition to relief under the statute pursuant to Francis and its progeny; he denied the
motion with no evidence presented. Id. at 5-6.         He also turned away any effort to
withdraw the pleas pursuant to Criminal Rule 32.1, as burdened by unexplained delay and
a failure to show manifest injustice. Id. at 8-9.
       {¶ 13} Mr. To did not respond to the trial court's denial of his motion to vacate for
roughly two and a half months. Then, on April 18, 2018, he filed a Motion for Relief
under Civil Rule 60(B). That motion recited that Mr. To's earlier motion to withdraw his
guilty plea "[i]n fact, * * * had no exhibits attached to it." (Apr. 18, 2018 Mot. for Relief
Under Civ.R. 60(B) at 3.) After quoting Civ.R. 60(B), the motion argued that the failure
to submit exhibits supporting the motion to withdraw the plea had resulted from
"inadvertence and professional oversight [sic]" of the previous counsel in failing to
"submit the supporting exhibits with the motion that he filed." Id. at 4 (emphasis added.)
And it provided an affidavit from that lawyer saying: "I fully intended to file the exhibits
referred in the filed [sic] on October 20, 2017, and I assumed that they had been properly
filed with the motion." (Apr. 18, 2018 Mot., Ex. D; Krajenke Aff. at ¶ 7) (emphasis added.)
The lawyer's affidavit also identified and submitted the purported missing exhibits: "(A) a
transcript of the plea and sentencing hearing * * *; (B) the November 3, 2003 journal
entry [sic][;] and (C) an affidavit of Bang To." (Krajenke Aff. at ¶ 4.) Submitting the
"absent exhibits," the 60(B) motion urged, "cures the defective record, and requires"
revisiting Mr. To's motion to withdraw his plea. (Apr. 18, 2018 Mot. at 4.)
       {¶ 14} The trial court disagreed. After concluding that analysis under Civ.R. 60(B)
was appropriate to these circumstances, the judge noted that to prevail under that rule, "a
party must: (1) seek relief within a reasonable time; (2) demonstrate [that] he or she has a
meritorious defense or claim to present if relief is granted; and (3) show [that] he or she is
entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5)."
No. 18AP-751                                                                               6

(Aug. 28, 2018 Decision & Entry at 3, citing GTE Automatic Elec., Inc. v. ARC Indus., Inc.,
47 Ohio St.2d 146 (1976), paragraph two of the syllabus.) Mr. To was not able to meet
"GTE Prong 3," the trial court said, because he had not alleged facts to establish that he
was entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5). Id. at
4, 8. The trial court therefore denied the Civ.R. 60(B) motion on the papers before him
because the operative facts as alleged by Mr. To did not warrant relief on any Civ.R. 60(B)
ground. Id. at 8-9, citing Cunningham v. Ohio Dept. of Transp., 10th Dist. No. 08AP-
330, 2008-Ohio-6911, ¶ 35 (internal citations omitted).
       {¶ 15} More specifically, the trial court explained that because "60(B)(2)-(4) are
inapplicable" to this case, and because "60(B)(5) cannot be used as a substitute for any of
the other[,] more specific provisions of Civ.R. 60(B)," To had to show that "he is entitled
to relief under Civ.R. 60(B)(1)." Id. at 4, citing Def.'s Mot. for Relief, Ex. D at ¶ 5-7;
McBride v. Columbus, 10th Dist. No. 05AP-75, 2005-Ohio-6058, ¶ 6 (further citation
omitted.)
       {¶ 16} That Mr. To had not done, the trial court said, because "[n]egligence is an
insufficient justification" for unilateral mistake, id. at 6, quoting Howard v. Howard, 10th
Dist. No. 14AP-292, 2014-Ohio-5248, ¶ 9, and so failure of "oversight[,] or inadvertence"
is not grounds to justify unilateral mistake, especially here where the state's
memorandum opposing withdrawal of the plea had "pointed out, in two separate parts
* * * that Defendant had failed to attach the exhibits" and where "Defendant has offered
no justification for the failure to cure the issue between November 6, 2017 [the date of the
state's filing] and February 5, 2018 [the date the court denied the motion to vacate the
plea]," with "the neglect of a party's counsel * * * imputed [to] the party for the purposes
of Civ.R. 60(B)(1)," id. at 6, citing GTE, 47 Ohio St.2d at 153; "inadvertence is not
demonstrated," where "no action was taken" after the state had flagged a failure to attach
exhibits, id. at 7 (emphasis added); "surprise is not supported by the facts and
circumstances of this case," id. (emphasis added); and "even if special circumstances are
found" (and none was alleged), neglect was not excusable because "the failure to attach
the exhibits could have been prevented by the party seeking relief" and lack of "[o]versight
by the attorney at the time of the filing of the Motion to Vacate does not constitute
excusable neglect," id. at 8, citing Dispatch Printing Co. v. Recovery Ltd. Partnership,
No. 18AP-751                                                                               7

10th Dist. No. 14AP-640, 2015-Ohio-1368, ¶ 13, and Stuller v. Price, 10th Dist. No. 02AP-
29, 2003-Ohio-583, ¶ 52.
       {¶ 17} The case thus comes to us for review of the trial court's denial of the Civ.R.
60(B) motion. Mr. To is correct in emphasizing that: "The issue in this particular
[appeal] is not the underlying merits of the Motion to Withdraw Guilty Plea, but rather
whether the trial court unreasonably denied Appellant's Civ. R. 60(B) motion."
(Appellant's Reply Brief at 6-7.) The propriety of the trial court's ruling on that Civ.R.
60(B) motion is the only matter before us.
Analysis
       {¶ 18} Mr. To's sole assignment of error asserts that "[t]he judgment of the trial
court [denying the 60(B) motion] is contrary to law, and constitutes an abuse of
discretion."
Applicability of Civ.R. 60(B)
       {¶ 19} As a preliminary matter, we note that the state urges as an alternative
ground for affirmance that it is not proper here to consider Civil Rule 60(B) at all. See
Appellee's Brief at 4-15 ("Civ.R. 60(B) is inapplicable to withdraw a guilty plea or to claim
ineffective assistance").   For the very limited circumstances of this case, however,
involving Mr. To's effort to supplement the record and have the trial court revisit his
motion to vacate the plea and conviction under the unique statutory scheme that R.C.
2943.031 creates, we conclude that Civ.R. 60(B) analysis is appropriate.
       {¶ 20} The state acknowledges, as it must, that Criminal Rule 57 provides that a
court "shall look to the rules of civil procedure and to the applicable law if no rule of
criminal procedure exists" specifically prescribing a procedure to follow. Crim.R. 57(B);
see also State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, ¶ 10 ("Today we hold that the
plain language of Crim.R. 57(B) permits a trial court in a criminal case to look to the Rules
of Civil Procedure for guidance when no applicable Rule of Criminal Procedure exists").
By the same token, of course, where the criminal rules do set forth the relevant procedure,
recourse to the civil rules is not warranted. Schlee at ¶ 11-12.
       {¶ 21} We are not persuaded by the state's arguments that Crim.R. 32.1 or the rules
governing petitions for postconviction relief always cover the panoply of procedural issues
surrounding an attempt to revisit denial of a motion to vacate a plea and sentence as
predicated on the dictates of R.C. 2943.031(D) that "[u]pon motion of the defendant, the
No. 18AP-751                                                                                8

court shall set aside the judgment and permit the defendant to withdraw a plea of guilty
* * * if * * * the court fails to provide the advisement" regarding the potential
consequences a conviction may have for immigration status.
       {¶ 22} The Supreme Court was explicit in Francis:           "In most circumstances,
motions to withdraw guilty or no contest pleas are subject to the standards of Crim.R. 32.1
[with its requirement that a defendant demonstrate 'manifest injustice']. However, an
examination of R.C. 2943.031 in its entirety makes apparent the General Assembly's
intent to free a noncitizen criminal defendant from the 'manifest injustice' requirement of
Crim.R. 32.1 and to substitute R.C. 2943.031(D)'s standards in its place * * * [T]he
General Assembly has created a substantive statutory right for certain criminal
defendants * * * [that]prevails over the general procedural provisions of Crim.R. 32.1."
2004-Ohio-6894 at ¶ 26. "Taken as a whole," that is, "R.C. 2943.031's emphasis is on the
mechanical question of whether the defendant received the warning required" by that
statute. Id. at ¶ 30.
       {¶ 23} In the face of this statutory and Supreme Court language, the state cannot
be heard to say that " 'Crim.R. 32.1 contains the specific, proper procedure to withdraw a
guilty plea' " in the specific context of this statute relating to immigration-status warning.
Compare Appellee's Brief at 8 (also conceding that its cited cases there "all dealt with
Crim.R. 32.1" and not with R.C. 2943.031); see, e.g., State v. Muhumed, 10th Dist. No.
11AP-1001, 2012-Ohio-6155, ¶ 22 (answering "in the negative" question of whether a
previously denied motion to withdraw a guilty plea pursuant to Crim.R. 32.1 prevents
party "from subsequently pursuing a motion to withdraw, pursuant to R.C. 2943.031(D),
on the grounds that res judicata [somehow] applies because the second motion is a
successive motion").
       {¶ 24} Thus, for example, while a defendant may not offer a Civ.R. 60(B) motion
"as a substitute for his failure to appeal the original judgment" within the time permitted
for direct appeals of convictions, State v. Wooden, 10th Dist. No. 02AP-473, 2002-Ohio-
7363, ¶ 9, the Supreme Court, in recognizing that R.C. 2943.031 "does not mention
timeliness," has said that "[t]imeliness of [a motion under that particular statute] is just
one of many factors the trial court should take into account when exercising its discretion
in considering whether to grant the motion. * * * This is not a situation that requires a
bright-line rule." Francis, 2004-Ohio-6894 at ¶ 40, 42. That is to say, again, that " 'R.C.
No. 18AP-751                                                                                  9

2943.031(D) provides a method for withdrawing a guilty plea outside of that provided in
Crim.R. 32.1.' " Muhumed, 2012-Ohio-6155 at ¶ 21, quoting favorably from Lakewood v.
Shurney, 8th Dist. No. 80885, 2002-Ohio-4789, ¶ 10.
       {¶ 25} The same point establishes why the state cannot persuasively maintain that
procedures in this particular statutory context inevitably must be governed by Crim.R. 35
and R.C. 2953.21 governing petitions for postconviction relief. Schlee, as again invoked by
the state, explicitly states that "some motions may not be recast by a trial court" as
motions for postconviction relief. 2008-Ohio-545 at ¶ 13. Here, the precise timing
requirements of postconviction rules including R.C. 2953.21(A)(2) and 2953.23 do not
automatically control, compare Francis at ¶ 40-42. Moreover, while Mr. To's motion to
vacate had made a feint in the direction of Padilla, the primary basis for that motion was
under Ohio statute, not under either the federal or the state constitution, and it did not
hinge on alleged constitutional deprivations or on DNA testing. His Civ.R. 60(B) motion,
then, as filed in this case, does exist "independently" from a hypothetical motion for
postconviction relief and may not appropriately be recast as such a motion. Compare
Appellee's Brief at 7, with Schlee, 2008-Ohio-545 at ¶ 12-13 (addressing circumstances
where "the [particular] Civ.R. 60(B) motion filed by Schlee could have been filed as a
petition for postconviction relief").
       {¶ 26} Contrary to the state's view, then, this is not a case where " 'res judicata * * *
acts to bar raising issues in a successive Crim.R. 32.1 motion to withdraw a plea of guilty
where those issues could have been raised in the prior Crim.R. 32.1 motion.' " Compare
Appellee's Brief at 9-10, quoting Muhumed at ¶ 13.
       {¶ 27} R.C. 2943.031 establishes standards very different from those that apply
under Crim.R. 32.1. Further, Mr. To's 60(B) motion was not a second attempt to withdraw
a guilty plea, but rather an effort to have the court reevaluate its denial of his sole attempt
to withdraw the plea under the statute, in light of a proposed record providing "absent"
exhibits. This is not akin to State ex rel. White v. Suster, 101 Ohio St.3d 212, 2004-Ohio-
719, which involved various successive attempts to raise the same, already rejected
statutory claims.
       {¶ 28} If claims of "res judicata" always could foreclose requests to provide relief
from judgment even on the specific grounds provided in Civ.R. 60(B), that rule could
never have application. But it does, even in certain criminal cases. See, e.g., Schlee,
No. 18AP-751                                                                                10

2008-Ohio-545 at ¶ 12 (analyzing whether the particular 60(B) motion there could have
been filed as a petition for postconviction relief); State v. Brown, 7th Dist. No. 13 MA 172,
2014-Ohio-5824, ¶ 71-72 ("appeal [there, as here] would have been based upon a different
argument than that made in the Civ.R. 60(B) motion. The motion for relief raised items
existing outside of the record and was based upon mistakes of the parties and the expert
and not a mere argument that the trial court committed a mistake. * * * Civ.R. 60(B)
exists in order for a party to seek relief from final orders that cannot be raised on appeal");
State v. Dovala, 9th Dist No. 13CA010440, 2014-Ohio-2331 (relief under 60(B)(5)).
       {¶ 29} Here, where Mr. To "specifically invoke[ed] Civ.R. 60(B) for relief from
judgment based upon a failure to attach exhibits to his Motion to Vacate" (and not as a
claim for ineffective assistance of counsel), the trial court was right in addressing the
motion under the terms of that civil rule. See Decision & Entry at 2-3; see also id. at 4
(noting that " 'neglect of a party's attorney will be imputed to the party for the purposes of
Civ.R. 60(B)((1),' " GTE, 47 Ohio St.2d at 153).
Civ.R. 60(B) requirements and standard of review
       {¶ 30} "To prevail on a motion brought under Civ.R. 60(B), the movant must
demonstrate that: (1) the party has a meritorious defense or claim to present if relief is
granted; (2) the party is entitled to relief under one of the grounds stated in Civ. R.
60(B)(1) through (5); and (3) the motion is made within a reasonable time, and, where the
grounds of relief are Civ. R. 60(B)(1), (2), or (3), not more than one year after the
judgment, order or proceeding was entered or taken."           GTE, 47 Ohio St.2d 146, at
paragraph two of the syllabus and 150 (citations omitted). The movant must satisfy each
of these three requirements. Id. at 151. And even in addressing a paradigmatic case
involving whether relief should be granted from a default judgment where the movant has
a meritorious defense, the principle that cases should be decided on their merits "does not
obviate the requirement that the movant must demonstrate that he is entitled to relief
under one of the grounds stated in Civ.[R.] 60(B)(1) through (5)." Id.
       {¶ 31} As enumerated in the rule, those grounds are: "(1) mistake, inadvertence,
surprise or excusable neglect; (2) newly discovered evidence [under specified conditions];
(3) fraud * * * (4) [satisfaction of] judgment * * *; or (5) any other reason justifying relief
from the judgment." Civ.R. 60(B). Again, the motion must be made "within a reasonable
time." Id.
No. 18AP-751                                                                                 11

       {¶ 32} We review a trial court's grant or denial of a motion under Civ.R. 60(B) for
abuse of discretion, a standard to which both sides here agree. See Herlihy Moving &
Storage, Inc. v. Nickison, 10th Dist. No. 09AP-831, 2010-Ohio-6525, ¶ 9, citing Griffey v.
Rajan, 33 Ohio St.3d 75, 77 (1987); Appellant's Brief at 6; Appellee's Brief at 15;
Appellant's Reply at 8. "When applying an abuse-of-discretion standard, an appellate
court may not substitute its judgment for that of the trial court." Herlihy at ¶ 10. " 'The
term "abuse of discretion" connotes more than an error of law or judgment; it implies that
the court's attitude is unreasonable, arbitrary or unconscionable.' " Id. at ¶ 9 (citations
omitted). " 'In order to have an "abuse" [of discretion], the result must be so palpably and
grossly violative of fact and logic that it evidences not the exercise of will but perversity of
will, not the exercise of judgment but defiance thereof, not the exercise of reason but
rather of passion or bias.' " Id. at ¶ 10 (citations omitted).
       {¶ 33} Further, we have reiterated that a "party who files a motion for relief from
judgment under Civ.R. 60(B) is not automatically entitled to such relief, nor to a hearing
on the motion * * * [T]he movant bears the burden of demonstrating that he is entitled to
a hearing on the motion * * * * [by alleging] 'operative facts which would warrant relief
* * * * Thus, the movant must allege operative facts that, if true, would be sufficient to
establish each of the elements of the GTE test." Cunningham, 2008-Ohio-6911, at ¶ 35,
quoting Kay v. Marc Glassman, Inc. 76 Ohio St.3d 18, 19 (1996) (which directs that a
hearing must be held to take evidence and "verify" operative facts as set forth to warrant
relief) (various other citations omitted).
The trial court did not err in denying Mr. To's 60(B) motion.
       {¶ 34} To begin, we observe that neither the trial court nor the parties have much
addressed the threshold question of whether Mr. To advanced his Civ.R. 60(B) motion
within "a reasonable time" from the date of that court's denial some two and a half
months earlier of the motion to vacate the plea. That February 5, 2018 Decision & Entry
(which found the underlying motion to vacate untimely and prejudicial to the state, and
that it failed to show prejudice to Mr. To) again pointed out that "no exhibits have been
filed in support of the instant Motion" and that "Defendant referenced exhibits, but did
not attach any." (Feb. 5, 2018 Decision & Entry at 5, 6.)
       {¶ 35} Mr. To's Civ.R. 60(B) motion and his appeal argue that the exhibits were to
have been filed "on October 20, 2017 * * * with the motion" to vacate, see, e.g., Apr. 18,
No. 18AP-751                                                                                  12

2018 Motion, Ex. D; Krajenke Aff. at ¶ 7, but he does not explain either here or in his
filings below why, if they had been ready to go for half a year before the Civ.R. 60(B)
motion was filed, the 60(B) motion so lagged the trial court's decision denying the motion
to vacate. See, e.g., Appellant's Brief at 14 (conclusory assertion that motion was timely as
"filed less than 90 days after the original decision noting the absence of supporting
documents," with "no attempt to delay"). And Mr. To had been advised of the evidentiary
deficiency long before that. See Nov. 6, 2017 Memo. Contra Mot. to Withdraw Guilty Plea
at 1-2 ("there are no exhibits or any other documents attached to To's motion").
       {¶ 36} "It is the movant's burden of proof to present factual material that, on its
face, establishes the timeliness or justifies delays in filing the motion to vacate. * * * In the
absence of any explanation for the delay in filing the Civ.R. 60(B) motion, the movant has
failed to meet his burden of establishing timeliness of his motion, and the motion to
vacate should be denied." EMC Mortg. Corp. v. Pratt, 10th Dist. No. 07AP-214, 2007-
Ohio-4669, ¶ 9 (affirming judgment that even with a potentially valid claim of surprise,
unexplained delay of four and a half months in filing 60(B) motion was unreasonable and
constituted grounds for denying the motion). "The requirement of timely filing a motion
for relief ensures finality in all cases." Id. at ¶ 8 (citation omitted). An "unexplained or
unjustified delay in making the motion after discovering a ground for relief may put the
motion beyond the pale of a reasonable time." Herlihy, 2010-Ohio-6525, at ¶ 15 (holding
that trial court did not abuse its discretion in rejecting 60(B) motion as untimely given
unexplained four-month delay).
       {¶ 37} Here, especially because Mr. To had been on notice for so long that the
referenced materials had not accompanied his motion to vacate, we might be persuaded
to find that the trial court had not abused its discretion had it denied the 60(B) motion for
its unexplained lack of timeliness. Because that was not the basis for the trial court's
ruling, however, we proceed to examine the reason for which the judge did deny the 60(B)
motion: its failure to allege operative facts that, if true, would warrant relief under Civ.R.
60(B)(1) through (5). (See Aug. 28, 2018 Decision & Entry at 8-9.) We conclude that the
trial court did not abuse its discretion in making that determination, and that it was
correct as a matter of law on the lack of sufficient operative facts.
       {¶ 38} At the outset of its analysis, the trial court found that "upon review of
Defendant's argument, Civ.R. 60(B)(2)-(4) are inapplicable." Id. at 4. It further noted
No. 18AP-751                                                                               13

that "Civ.R. 60(B)(5) cannot be used as a substitute for any of the other[,] more specific
provisions of Civ.R. 60(B)," and that therefore "Defendant must prove he is entitled to
relief under Civ.R. 60(B)(1)." Id. Mr. To does not dispute that assessment. See, e.g.,
Appellant's Brief at 9-14 (relying on claimed "inadvertence" and "excusable neglect");
Appellant's Reply at 7 (claiming "trial court abused its discretion when it denied
Appellant's motion on the basis that he failed to demonstrate mistake, inadvertence
and/or excusable neglect").
       {¶ 39} At argument here, Mr. To's counsel emphasized "excusable neglect" as the
most "on point" of the (B)(1) grounds in this context. See also Appellant's Brief at 11 ("In
comparison to 'inadvertence,' the stated basis of 'excusable neglect' under the Rule has
been recognized by the courts as a much more fluid concept"). Mr. To does not and could
not argue "surprise," and the trial court was correct in observing, Aug. 28, 2018 Decision
& Entry at 6, that "mistake" typically comprehends a mutual mistake of material fact:
courts "generally do not grant relief from a judgment when the alleged mistake was a
unilateral mistake on the part of one party or its counsel," and while a demonstrated
justification can absolve a unilateral mistake, "negligence is an insufficient justification."
Howard, 2014-Ohio-5248, at ¶ 9.
       {¶ 40} Mr. To says that the "excusable neglect" and "inadvertence" he posits relate
to his lawyer's having "failed to submit the supporting exhibits with the motion he filed"
seeking to vacate the plea and conviction. (Appellant's Brief at 9, citing lawyer Krajenke's
Affidavit.) But of those three "absent" exhibits, only one has potential salience here. The
plea form (Exhibit C to Mr. To's 60(B) motion; referenced as Exhibit B in the earlier
motion to vacate) was already part of the record of the case and bears a filing date stamp
from 2003; the plea counts and sentences and Mr. To's indication that he was not a
citizen all were understood by the trial court in ruling on the motion to vacate. See Feb. 5,
2018 Decision & Entry at 1 (specifying counts and noting that "[t]he plea form indicates
that Defendant is not a citizen"). And the transcript of plea proceedings (Exhibit A to Mr.
To's 60(B) motion, and referenced with the same designation in the motion to vacate) was
to be employed for the proposition that the court at time of plea had not given defendant
the advisements required by statute—but the trial court, in considering the motion to
vacate and in keeping with the statute's mandate, had presumed a failure of compliance.
No. 18AP-751                                                                               14

Id. at 3 ("Here, the Court must proceed under the presumption that the advisement was
not given. R.C. 2943.031(E)").
       {¶ 41} What then was not before the trial court and of possible significance to Mr.
To's arguments to vacate his plea was his own affidavit attesting that he would not have
taken the plea deal had he received the requisite advisement (Apr. 18, 2018 Mot. for Relief
Under Civ.R. 60(B); Ex B, To Aff., referenced variously in his motion to vacate as an
unidentified attachment, then as "Ex B," and finally as "exhibit C"). Mr. To's claim
throughout the proceedings on his Civ.R. 60(B) motion has been that his counsel
"through inadvertence and * * * oversight, * * * failed to submit the supporting exhibits
with the motion" to vacate. (April 18, 2018 Mot. for Relief Under Civ.R. 60(B) at 4)
(emphasis added); see also Appellant's Brief at 9; Krajenke Aff. at ¶ 7 ("I fully intended to
file the exhibits referred [to] in the [motion to vacate] filed on October 20, 2017, and I
assumed that they had been properly filed with the motion") (emphasis added).
       {¶ 42} What Mr. To claims as a result of inadvertence or neglect, then, is not that
he filed his motion to vacate too soon (in the context of a motion that followed his
conviction by some 14 years, and with no hard and fast time limit), or that he intended but
failed to supplement the motion with an additional evidentiary filing some days or weeks
after the motion was submitted, but rather that he did not file his affidavit with his
motion. Yet the affidavit on its face rebuts that possibility: It reflects that Mr. To did not
even execute the document until October 31, 2017, eleven days after his motion had been
filed. We note that the motion to vacate itself shows uncertainty as to how to reference
the document, see Oct. 20, 2017 Motion to Vacate Plea at 2 (undesignated "attached"
document), 3 ("Ex B, Affidavit of Bang To"), 5 ("Exhibit C"), but we are not in a position to
speculate as to why that was. Had such a document been filed, unsigned and unsworn, on
the date the motion to vacate was filed, it still would have lacked any intended effect.
       {¶ 43} So the short answer to Mr. To's position that the failure to file his affidavit
with his motion to vacate was the result of inadvertence or excusable neglect is that it was
not possible to make such a filing at that time because the executed affidavit as now
presented apparently did not exist. By definition, failing to do the impossible cannot be
the result of inadvertence or neglect. And the record in this case is devoid of even the
slightest suggestion as to why the affidavit was not executed on any day within the week of
the filing of the motion (and that is not the inadvertence or neglect claimed). Under these
No. 18AP-751                                                                                15

circumstances, or rather under the lack of any explained circumstances, the trial court
was under no obligation to inquire further. See, e.g., Brown v. Brown, 10th Dist. No.
18AP-269, 2018-Ohio-4741, ¶ 12 (" '[i]f the material submitted by the movant in support
of a motion for relief from judgment under Civil Rule 60(B) contains no operative facts or
meager and limited facts and conclusions of law, it will not be an abuse of discretion for
the trial court to overrule the motion and refuse to grant a hearing' ") (citations omitted).
       {¶ 44} But the trial court did in any event proceed to assess the unadorned
arguments of inadvertence and excusable neglect at face value. It emphasized that even
after the state had put Mr. To's counsel on notice that no exhibits had been attached to the
motion to vacate, he "failed to remedy the issue": he did not file a reply or otherwise move
for leave to file the exhibits. (Aug. 28, 2018 Decision & Entry at 7.) "Instead, no action
was taken" through November and December of 2017, through all of January of 2018, and
for some time even after the trial court denied the motion to vacate on February 5, 2018.
Id.
       {¶ 45} Not filing the "absent" exhibits even after being put on notice that they were
"missing" is something other than inadvertent "carelessness" or "accidental oversight."
Compare Stewart v. Heard, 2d Dist. No. 20787, 2005-Ohio-5241, ¶ 18 (citing Black's Law
Dictionary definition of "inadvertence"). In argument to this court, Mr. To's newer
counsel speculated that former counsel "obviously didn't read" the state's three-page
memorandum highlighting that the motion to vacate had "no exhibits or any other
documents attached," see Nov. 6, 2017 Memo Contra at 1-2. Mr. To did not offer that
explanation in his Civ.R. 60(B) materials, nor is it or any explanation for such inaction
elsewhere in the record. See, e.g., Krajenke Aff. at ¶ 7 (ending with, "I assumed [the
exhibits] had been properly filed with the motion"). More fundamentally, that is not a
claim of inadvertence, but of obduracy or neglect (and not the excusable kind). See, e.g.,
PHH Mtge. Corp. v. Northup, 4th Dist. No. 11CA6, 2011-Ohio-6814, ¶ 22 ("a party
involved in litigation cannot simply sit back and claim ignorance of the proceedings").
       {¶ 46} In Stuller v. Price, for example, we considered an argument that counsel's
omission from a medical expert's affidavit of required magic language qualifying him to
testify could permit relief from judgment on grounds of "inadvertent mistake or excusable
neglect." 10th Dist. No. 02AP-29, 2003-Ohio-583, ¶ 10, 50 (adding that "appellants are
relying primarily on the grounds of mistake, inadvertence and excusable neglect in the
No. 18AP-751                                                                                16

preparation of [the] affidavit"). In the course of evaluating timeliness, we underscored
language from an earlier ruling that " 'Appellants were put on notice by appellee's reply
to their memorandum contra the summary judgment motion that the affidavit * * * was
deficient, and they could have requested leave of the court to supplement the affidavit or
file further affidavits * * *.' " Id. at ¶ 42 (emphasis in original quotation); see also id. at
¶ 45 ("the trial court expressly considered the failure by appellants * * * to take corrective
measures after they were put on notice that the affidavit * * * was deficient"). That
evaluation can transfer to the "inadvertence" argument, too. We proceeded in Stuller to
affirm denial of the Civ.R. 60(B) motion as further warranted because "appellants have
failed to establish entitlement to relief * * * under the provisions of * * * Civ.R. 60(B)(1)
* * *" Id. at ¶ 48.
       {¶ 47} PHH further demonstrates that there is a difference between inadvertence
and mere neglect. There, the trial court had vacated summary judgment so as to allow a
defense response within the allotted time. Defendant still did not respond; the court
entered summary judgment; and the defense later claimed "inadvertence or excusable
neglect under Civ.R. 60(B)(1)." 2011-Ohio-6814 at ¶ 8. The Fourth District Court of
Appeals affirmed denial of the motion for relief, ruling that sustained, unjustified failure
to respond to a filing during ongoing litigation does not fit within the category of
"inadvertence":       the circumstances there did "not demonstrate excusable neglect or
inadvertence. Instead, appellant's attorney's failure to respond to appellee's summary
judgment, which is imputed to appellant, demonstrates mere neglect." Id. at ¶ 20.
       {¶ 48} Indeed, Civ.R. 60(B)(1) cases in which a party is aware and in the midst of
ongoing litigation and yet fails to respond appropriately to filings tend to be analyzed
under the rubric of "neglect." They do not end well for the moving party unless he or she
can point to special, unusual mitigating circumstances nowhere suggested here. See, e.g.,
Suon v. Mong, 10th Dist. No. 17AP-879, 2018-Ohio-4187, ¶ 25, quoting Ron Christopher
Co. v. Borruso, 10th Dist. No. 17AP-369, 2017-Ohio-9033, ¶ 12 ("Where a party has
knowledge of the lawsuit, * * * the failure to respond to the motion for summary judgment
amounts to mere neglect in the absence of 'any special, disruptive, or unusual
circumstances' "); Gamble Hartshorn, LLC v. Lee, 10th Dist. No. 17AP-35, 2018-Ohio-
980, ¶ 32 ("mere neglect" is not "excusable neglect"; excusable neglect in not responding
arises only from an action " 'not in consequence of the party's own carelessness,
No. 18AP-751                                                                            17

inattention, or willful disregard of the process of the court, but in consequence of some
unexpected or unavoidable hindrance or accident' ") (citations omitted); Dispatch
Printing Co. v. Recovery Ltd. Partnership, 10th Dist. No. 14AP-640, 2015-Ohio-1368,
¶ 13-16 (summarizing cases; "most cases that have found excusable neglect also have
found special circumstances that justify the neglect"; even with such circumstances, other
cases have declined to find excusable neglect "if the party or the attorney could have
controlled or guarded against" such circumstances; "the demands of being a busy lawyer
or of being preoccupied with other litigation generally do not constitute excusable
neglect"); Covington v. P.I.E. Mut. Ins. Co., 149 Ohio App.3d 406, 2002-Ohio-4732, ¶ 21,
22 (10th Dist.) (favorably quoting point that " 'courts look at (1) whether the
circumstances involved were under a party's own control * * * and (2) whether the party
was paying appropriate attention' "; courts are "reluctant to find excusable neglect in
circumstances where the called-for action was under the control of the party seeking relief
and that party failed to make sure that the act was performed") (citation omitted).
       {¶ 49} Mr. To has pointed to no "special circumstances" that prevented him or his
counsel from filing his "missing" exhibits in the first instance or from submitting them to
the court once the state's brief put him on notice that those filings had not been made. He
has advanced no explanation or justification for such inaction, on matters under his own
control, beyond the bare, unexplained attestation of his counsel that he "inadvertently
failed" and "did not realize the oversight." See Krajenke Aff. at ¶ 5-6.         Even the
circumstances surrounding the timing of Mr. To's execution of his now proffered affidavit
remain left to raw speculation.
       {¶ 50} This case, then, is nothing like Kay, where the delinquent counsel showed
that he had timely prepared an answer and explained in some detail how his secretary had
misfiled it due to "reorganization of the firm's accounting system." 76 Ohio St.3d at 20.
Rather, a "mere allegation that the movant's failure to file * * * was due to 'excusable
neglect and inadvertence,' without any elucidation, cannot be expected to warrant relief."
Rose Chevrolet v. Adams, 36 Ohio St.3d 17, 21 (1988) (adding: "In Colley v. Bazell
(1980), 64 Ohio St.2d 243, 249, * * * this court stated that the determination of whether
excusable neglect occurred 'must of necessity take into consideration all the surrounding
facts and circumstances.' If the movant fails to apprise the court of those surrounding
facts and circumstances and the court subsequently overrules the motion, that judgment
No. 18AP-751                                                                              18

cannot be characterized as an abuse of discretion") (citation omitted). "Because we find
appellant did not allege [operative] facts to establish a Civ.R. 60(B) ground for relief, the
trial court did not abuse its discretion in failing to hold an evidentiary hearing."
Cunningham, 2008-Ohio-6911, at ¶ 37.
Conclusion
       {¶ 51} The trial court did not err in denying Mr. To's Civ.R. 60(B) motion on the
basis that he failed to meet "GTE Prong 3" when he did not allege facts sufficient to
warrant relief under Civ.R. 60(B)(1) through (5). The trial court therefore did not need to
assess whether Mr. To would have a meritorious claim or defense to present if his claim
for relief were granted, or whether he had filed his Civ.R. 60(B) motion in a timely
fashion. See, e.g., Gamble Hartshorn, 2018-Ohio-980, at ¶ 33.
       {¶ 52} Appellant's sole assignment of error is overruled. The judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.
                         KLATT, P.J., and DORRIAN, J., concur.
                                 _________________